DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8, 15, and 20 have been amended.
Claims 1-20 have been examined.
The claim and drawing objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, at lines 10-11, “the translator to signal the memory protection circuit to monitor a memory address range including the memory address , in response to replacing the load instruction.” The added language is similar to that of claim 8 that is rejected under § 112(a). Claim 1 is therefore rejected similarly. That is, this language is not supported by the specification and constitutes new matter. Please see the rejection of claim 8 below and the response to arguments for a more detailed rationale supporting this rejection.
 Claim 8 recites, at lines 12-17, “sending, by the translator, a memory range associated with the read-only portion of the memory…the sending of the memory range to the processor in response to modifying the first instruction.” This limitation is not supported by the written description. The specification describes specifying a memory range. See, e.g., ¶ [0061] et seq. However, the specification does not describe that this is done in response to modifying an instruction. Instead, the specification describes that this is done in response to a desire to ensure proper operation, not in response to modifying an instruction. See, e.g., ¶ [0056] et seq. That is, the Applicant recognized that other processes could modify memory, and in order to prevent that, included a memory protection mechanism. However, the specification does not describe utilizing that memory protection mechanism in response on modifying an instruction. Therefore, the specification does not describe the claimed limitations with required specificity to allow a person having ordinary skill in the art to conclude that the inventors had possession of the claimed invention at the time of filing.
Claims 2-7 and 9-14 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 8 recites, at line 13, “the execution.” There is insufficient antecedent basis for this limitation. For purposes of examination, the limitation is interpreted as reading “execution.”
Claim 12 recites, at lines 4-5, “verify the value in the read-only portion of memory before execution of the first instruction.” Claim 8, from which claim 12 depends, recites a first instruction, and then recites modifying the first instruction. The limitation in question covers both the case in which the verifying occurs before execution of the first instruction prior to being modified and the case in which the verifying occurs before execution of the first instruction subsequent to the first instruction being modified. However, the former interpretation does not make sense, as there is nothing to verify if the first instruction (in its unmodified form) has not yet executed. Accordingly, the scope of the claims is indefinite. For purposes of examination, this limitation is interpreted as being after execution of the first instruction, but before execution of the first instruction as modified by the translator. Claim 19 includes similar language and is similarly rejected.
Claims 9-14 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by US Publication No. 2010/0030975 by Murray et al. (hereinafter referred to as “Murray”) in view of .
Regarding claim 1, Murray discloses:
a processor comprising: at least one core having circuitry to execute instructions in native code and a translator to convert guest code to translated native code (Murray discloses, at ¶ [0040], a processor having a translator to convert code from subject (guest) to target (native).); 
the translator to signal the memory protection circuit to monitor a memory address range including the memory address accessed by the load instruction in response to replacing the load instruction (Murray discloses, at ¶¶ [0060]- [0061], the translator uses a page protection fault handler (memory protection circuit) to monitor memory accesses by target code, which discloses the load instruction, to particular pages, which discloses the memory address range. As disclosed at ¶¶ [0138]-[0139], when the load accesses a shared memory location, the page protection fault handler monitors for subsequent accesses, which discloses in response to replacing the load, since access and status determinations are predicates to replacing the load.); and 
the memory protection circuit coupled to the at least one core, the memory protection circuit to monitor modifications to the memory address range in the translated native code associated with a read-only portion of a memory and to detect a modification of data in the memory address range or modification of permissions for the memory address range, to raise the exception in response to the modification of data or the modification of permissions, and to determine an access property of the indicated memory address range (Murray discloses, at ¶¶ [0060]- [0061], the page protection fault handler monitors access to target memory address ranges (pages), which discloses modification, and generates page protection faults (exceptions) when appropriate. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.).
Murray does not explicitly disclose the translator to optimize the translated native code to replace a load instruction that accesses a memory address with a constant value stored at the memory address with an instruction that has an operand that is an immediate value equal to the constant value, and the at least one core to restore the load instruction to the translated native code responsive to an exception of a memory protection circuit.

replacing a load instruction that accesses a memory address with a constant value stored at the memory address (Shtilman discloses, at Figure 2, replacing a load that accesses a constant in memory with a load that includes the constant.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].
Also in the same field of endeavor (e.g., exception handling) Wu discloses:
the at least one core to restore the load instruction to the translated native code responsive to an exception (Wu disclose, at ¶¶ [0028]-[0029], in response to an exception, restoring unoptimized code.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Wu’s restoration of unoptimized code to facilitate precise exception handling for optimized code. See Wu, ¶ [0005].

Regarding claim 4, Murray, as modified, discloses the elements of claim 1, as discussed above. Murray also discloses:
wherein the at least one core is configured for multi-thread execution (Murray discloses, at ¶ [0045], multithreaded execution.).

Regarding claim 8, Murray discloses:
a computer implemented method for translating guest code to native code for a processor, the method comprising: accessing a plurality of instructions (Murray discloses, at ¶ [0040], a processor having a translator to convert code from subject (guest) to target (native). This involves accessing instructions, as code is made up of instructions.);  
determining whether a first instruction of the plurality of instructions loads a value from a read-only portion of a memory (Murray discloses, at ¶¶ [0060]- [0061], a page protection fault handler (memory protection circuit) that monitors access to target memory address ranges (pages) and generates page protection faults (exceptions) when appropriate. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.); 
…a translator of the processor… (Murray discloses, at ¶ [0040], a processor having a translator.);
sending, by the translator, a memory range associated with the read-only portion of the memory to the processor to enable an exception throw...if the memory range is accessed in response to modifying the first instruction, the sending of the memory range in response to modifying the first instruction (Murray discloses, at ¶ [0060]-¶ [0061], the translator uses the page protection fault handling unit in response to, as disclosed at ¶ [0052], executing target code, and instructions that indicate and set up the pages and permissions upon which faults are based. As disclosed at ¶¶ [0138]-[0139], when the load accesses a shared memory location, the page protection fault handler monitors for subsequent accesses, which discloses in response to replacing the load, since access and status determinations are predicates to replacing the load.); and 
storing the plurality of instructions (Murray discloses, at ¶ [0040], a processor having a translator to convert code from subject (guest) to target (native). Storing the instructions is inherent.).
Murray does not explicitly disclose in response to determining that the first instruction of the plurality of instructions accesses the read-only portion of the memory, accessing a value identified by the first instruction and modifying the first instruction to utilize the value as an immediate value instead of loading the value from the read-only portion of the memory, and that the aforementioned exception causes the execution of the first instruction to load the value from the read-only portion of the memory.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
in response to determining that the first instruction of the plurality of instructions accesses the read-only portion of the memory, accessing a value identified by the first instruction and modifying the first instruction to utilize the value as an immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses, and, at Figure 2, replacing a load that accesses a constant in memory with a load that includes the constant as an immediate.). 

Also in the same field of endeavor (e.g., exception handling) Wu discloses:
causes the execution of the first instruction to load the value from the read-only portion of the memory (Wu disclose, at ¶¶ [0028]-[0029], in response to an exception, restoring unoptimized code.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Wu’s restoration of unoptimized code to facilitate precise exception handling for optimized code. See Wu, ¶ [0005].

Regarding claim 9, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray does not explicitly disclose modifying a second instruction that accesses the value identified by the first instruction to utilize the value as the immediate value.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
modifying a second instruction that accesses the value identified by the first instruction to utilize the value as the immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses. As shown at Figure 2, this involves modifying multiple instructions and replacing a load that accesses a constant in memory with a load that includes the constant as an immediate.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 10, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray does not explicitly disclose further comprising: propagating the value identified by the first instruction through the plurality of instructions.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
(Shtilman discloses, at ¶ [0027], propagating the constants throughout the code.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 11, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray also discloses:
querying the processor to determine if the memory range is read-only (Murray discloses, at ¶ [0064], determining whether an access is permitted. This discloses querying the processor to determine whether a page is read-only.).

Regarding claim 13, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray also discloses:
adding, by the translator, a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to enable monitoring of the memory range associated with read-only portion of the memory during execution (Murray discloses, at ¶ [0061], populating the page descriptor store, which discloses executing instructions to enable monitoring of pages (ranges) with their various permissions, including read-only. Murray also discloses, ¶ [0040], translating code, which discloses adding instructions before a first instruction.).

Regarding claim 15, Murray discloses:
a non-transitory computer readable storage medium having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a set of operations to provide code translation, the set of operations comprising: accessing a plurality of instructions (Murray discloses, at ¶ [0010], a computer readable storage medium to perform a method involving, as disclosed at ¶ [0040], a translator to convert code from subject (guest) to target (native). This involves accessing instructions, as code is made up of instructions.);   
(Murray discloses, at ¶¶ [0060]- [0061], a page protection fault handler (memory protection circuit) used by a translator to monitor access, which discloses loading a value from, to target memory address ranges (pages) and generate page protection faults (exceptions) in response to receiving notification of access. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.).  
Murray does not explicitly disclose: in response to determining that the first instruction of the plurality of instructions loads the value from the read-only portion of the memory, accessing the value identified by the first instruction and modifying the first instruction to utilize the value identified by the first instruction as an immediate value instead of loading the value from the read-only portion of the memory, and reversing the modification of the first instruction to restore the first instruction in the plurality of instructions in response to the notification.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
in response to determining that the first instruction of the plurality of instructions loads the value from the read-only portion of the memory, accessing the value identified by the first instruction and modifying the first instruction to utilize the value identified by the first instruction as an immediate value instead of loading the value from the read-only portion of the memory (Shtilman discloses, at ¶ [0021], determining that accesses, which discloses loads, are to read-only areas and transforming the code (instructions) that performs the accesses and, at Figure 2, replacing a load that accesses a constant in memory with a load that includes the constant as an immediate. ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].
Also in the same field of endeavor (e.g., exception handling) Wu discloses:
(Wu disclose, at ¶¶ [0028]-[0029], in response to an exception, restoring unoptimized code.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Wu’s restoration of unoptimized code to facilitate precise exception handling for optimized code. See Wu, ¶ [0005].

Regarding claim 16, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray does not explicitly disclose modifying a second instruction based on the value associated with the first instruction.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
modifying a second instruction based on the value identified by the first instruction to utilize the value as an immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses. As shown at Figure 2, this involves modifying multiple instructions and replacing a load that accesses a constant in memory with a load that includes the constant as an immediate.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 17, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray does not explicitly disclose further comprising: propagating the value identified by the first instruction through the plurality of instructions.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
propagating the value identified by the first instruction through the plurality of instructions (Shtilman discloses, at ¶ [0027], propagating the constants throughout the code.). 


Regarding claim 18, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray also discloses:
sending the memory range associated with the read-only portion of the memory to the processor to enable monitoring of accesses to the memory range (Murray discloses, at ¶ [0061], instructions that indicate and set up the pages and permissions upon which faults are based.).

Regarding claim 20, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray also discloses:
adding a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to enable monitoring of the memory range associated with read-only portion of the memory during execution of the plurality of instructions and before execution of the first instruction (Murray discloses, at ¶ [0061], populating the page descriptor store, which discloses executing instructions to enable monitoring of pages (ranges) with their various permissions, including read-only.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of US Publication No. 2017/0031685 by Craske (hereinafter referred to as “Craske”). 
Regarding claim 2, Murray discloses the elements of claim 1, as discussed above. Murray does not explicitly disclose raising the aforementioned exception in response to detecting a watchpoint associated with a memory address within the memory address range.
However, in the same field of endeavor (e.g., memory accesses) Craske discloses:
(Craske discloses, at ¶ [0158], raising an exception in response to a watchpoint matching an address of an attempted data access.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Craske’s watchpoints in order to facilitate debug or other diagnostic activities. See Craske, ¶ [0158].

Regarding claim 3, Murray, as modified, discloses the elements of claim 2, as discussed above. Murray does not explicitly disclose wherein the watchpoint associated with the memory address is stored in a watchpoint register.
However, in the same field of endeavor (e.g., memory accesses) Craske discloses:
wherein the watchpoint associated with the memory address is stored in a watchpoint register (Craske discloses, at ¶ [0158], a watchpoint is stored in a watchpoint register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Craske’s watchpoints in order to facilitate debug or other diagnostic activities. See Craske, ¶ [0158].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of US Patent No. 5,692,153 by Malik et al. (hereinafter referred to as “Malik”). 
Regarding claim 5, Murray, as modified, discloses the elements of claim 1, as discussed above. Murray does not explicitly disclose wherein the at least one core is configured for out of order execution.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
at least one core is configured for out of order execution (Malik discloses, at col. 5, lines 49-53, out of order execution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s out of order execution because out of order execution is one well-known method of improving processor performance.

Regarding claim 6, Murray, as modified, discloses the elements of claim 5, as discussed above. Murray also discloses:
the memory range protection instruction that monitors the memory address range associated with the read-only portion of the memory range (Murray discloses, at ¶¶ [0060]- [0061], a page protection fault handler (memory protection circuit) that monitors, in response to an instruction, access to target memory address ranges (pages) and generates page protection faults (exceptions) when appropriate. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.)
Murray does not explicitly disclose an ordering circuit coupled to the at least one core, the ordering circuit to order a second load instruction after the aforementioned memory range protection instruction that monitors the memory address range associated with the read-only portion of the memory.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
an ordering circuit coupled to the at least one core, the ordering circuit to order a second load instruction (Malik discloses, at col. 5, lines 29-32, instruction queues, which order instructions relative to one another.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s ordering to enable a method to ensure verification of proper operation of the system. See Malik, col. 1, lines 9-13.

Regarding claim 7, Murray, as modified, discloses the elements of claim 6, as discussed above. Murray does not explicitly disclose wherein the at least one core is configured to execute the second load instruction to verify the constant value at the memory address within the memory range is equal to a value previously accessed at the memory address within the memory range during optimization of the translated native code by the translator.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
wherein the at least one core is configured to execute the load instruction to verify a value at the memory address within the memory range is equal to a value previously accessed at the memory address (Malik discloses, at col. 6, lines 2-6, executing a load to verify whether the load value is valid.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s ordering to enable a method to ensure verification of proper operation of the system. See Malik, col. 1, lines 9-13.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of US Publication No. 2007/019897831685 by Dice et al. (hereinafter referred to as “Dice”). 
Regarding claim 12, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray also discloses:
adding, by the translator, a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to…(Murray discloses, ¶ [0040], translating code, which discloses adding instructions before a first instruction.).
Murray does not explicitly disclose verify the value in the read-only portion of memory before execution of the first instruction.
However, in the same field of endeavor (e.g., parallel execution) Dice discloses:
verify the value in the read-only portion of memory before execution of the first instruction (Dice discloses, at Figure 5, verifying that a data value is unchanged from a previous access before accessing the data value.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Dice’s verification in order to improve performance by enabling non-conflicting instructions to execute in parallel. See Dice, ¶ [0011]. lines 9-13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of Malik. 
Regarding claim 14, Murray, as modified, discloses the elements of claim 13, as discussed above. Murray does not explicitly disclose adding a third instruction to the plurality of instructions, wherein the third instruction is configured to order a load instruction relative to the second instruction during execution.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
adding a third instruction to the plurality of instructions, wherein the third instruction is configured to order a load instruction relative to the second instruction during execution (Malik discloses, at col. 5, lines 29-32, adding instructions to instruction queues, which orders the instructions relative to one another.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s ordering to enable a method to ensure verification of proper operation of the system. See Malik, col. 1, lines 9-13.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of Dice. 
Regarding claim 19, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray also discloses:
adding a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to…(Murray discloses, ¶ [0040], translating code, which discloses adding instructions before a first instruction.).
Murray does not explicitly disclose verify the value in the read-only portion of memory during execution of the plurality of instructions and before execution of the first instruction.
However, in the same field of endeavor (e.g., parallel execution) Dice discloses:
verify the value in the read-only portion of memory during execution of the plurality of instructions and before execution of the first instruction (Dice discloses, at Figure 5, verifying that a data value is unchanged from a previous access before accessing the data value.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Dice’s verification in order to 

Response to Arguments
On pages 7-8 of the response filed May 27, 2021 (“response”), the Applicant argues, regarding the § 112(a) rejection of claim 8, that the language “sending, by the translator, a memory range associated with the read-only portion of the memory ... in response to modifying the first instruction,” is supported at least by Figures 6-7 and paragraphs 74-93. In support of this position, the Applicant argues, “As discussed for example in paragraph the "range protection code 710 is configured to ensure that the optimized executable code 714 will execute correctly." Reading these sections as a whole it would be clear to those skilled in the art that the use of the range protection code, which can "include a first instruction that includes a range of addresses of memory to be protected" is responsive to modifications of instructions (i.e., the creation of the optimized executable code 714) as the purpose is to protect such code where needed. Thus, these claims meet the written description requirement.”
Though fully considered, the Examiner respectfully disagrees. As an initial matter, the Examiner notes that similar language to that rejected with regard to claim 8 was added to claim 1 in the most recent amendments. Claim 1 is therefore rejected similarly to claim 8, and these remarks apply to both claims 1 and 8. 
As noted in the previous action, the portions of the disclosure cited by the Applicant do not explicitly describe monitoring a memory address range in response to replacing a load instruction. The Applicant argues that it would be clear from reading the cited portions of the specification “as a whole” that this feature is supported. What is clear from reading these portions is that protection of the memory address range is needed, and the specification describes providing such protection. However, the description is provided at a high level of generality, and a number of different specific ways of providing the protection are possible. As these specifics are not described in the specification, introducing the specifics into the claims constitutes adding new matter. 
For example, one way to initiate protection of the memory address range is to do so in response to determining that there has been a load from the memory address range and the memory address range is shared. An alternative way to initiate protection of the memory address range is to wait until 
However, the specification does not describe in sufficient detail either of these alternatives, or any other specific mechanism for initiating the protection. Instead, the specification describes, at a high level of generality, that protection is provided without providing any specific method of determining when to initiate the protection. Consequently, the claims are subject to the broad interpretation supported by the specification. The cited art discloses one way of initiating protection, and the Applicant is attempting to claim around it by claiming a specific alternative. As the specification does not describe the claimed specific alternative, the claims are limited to the broad interpretation described in the specification, and any attempt to incorporate specific limitations that are not described is subject to rejection under § 112(a). Accordingly, the Applicant’s arguments are deemed unpersuasive and the rejection is maintained.

On pages 8-9 of the response the Applicant argues that claims 12 and 19 are not indefinite. In support of this position, the Applicant argues, “Referring the Patent Office again to Figures 6 and 7, an example of the recited "verify the value" language would be the verification code 712 that is positioned before the optimized executable code 714. The verification code 712 is positioned before the optimized executable code 714 and executed before the optimized executable code 714, which is not executed prior. Thus, the Applicants request reconsideration a withdrawal of the indefiniteness rejection of claims 12 and 19.”
Though fully considered, the Examiner respectfully disagrees. Claim 12 recites adding the second instruction to verify in a position preceding the first instruction. As indicated in claim 8, the first instruction is an instruction that loads a value from a read-only portion of memory, e.g., instruction 210 in the 

On pages 9-10 of the response the Applicant argues, “In regard to claim 1, this claim, as amended includes the elements of "the translator to signal the memory protection circuit to monitor a memory address range including the memory address accessed by the load instruction, in response to replacing the load instruction." The Patent Office has not shown that either Murray, Shtilman, or Wu disclose these elements of claim 1 as amended.” In support of this position the Applicant argues: 1) “The page protection fault handling of Murray is used to address things like difference in page sizes between the original (subject) processor and the target processor, not for protecting optimizations of code such as conversion of loads into immediate values.”; 2) “The page protection fault handling of Murray is not set up in response to the replacement of load instructions.”; 3) “If a page fault occurs in Murray, it triggers a conversion of the page fault to ensure that the target code continues to operate as expected (i.e., with proper page fault handling) there is no intention to roll back any code changes,”; and 4) Thus, none of these references disclose a process where a memory range is protected in response to a specific optimization that replaces a load with an immediate.”
Though fully considered, the Examiner respectfully disagrees. Regarding the first argument, the Applicant is arguing references individually, which is unpersuasive as the rejection is based on a combination of references. Specifically, Murray is not cited as disclosing code optimizations. Murray discloses page fault protection, while Shtilman teaches code optimizations. The combination teaches the elements in question.
Regarding the second argument, setting up protection in response to replacement of load instructions is subject to broad interpretation. Specifically, the specification describes that the load replacement 
Regarding the third argument, the Applicant is arguing references individually, which is unpersuasive as the rejection is based on a combination of references. Specifically, Murray is not cited for rolling back optimizations. Murray discloses fault handling, while Wu teaches rolling back code optimizations. The combination teaches the elements in question.
Regarding the fourth argument, as previously indicated, the specification does not disclose a process where a memory range is protected in response to a specific optimization that replaces a load with an immediate. Therefore, the Applicant’s arguments are deemed unpersuasive.

On pages 10-12 of the response the Applicant argues that the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183